Title: To George Washington from Mr. Raymond, Jr., 30 July 1794
From: Raymond, Mr.
To: Washington, George


               
                  Monsieur
                  [New York, 30 July 1794]
               
               y ayant un an passé que Je Reside Dans L’Etat de Newyork et ayant fait La guerre Dans vos Etats avec Mr Le Compte Destaing Bas officier Dans son Vaisseaux Le Languedoc tant dans la Partie
                  
                  Du Nord quau siege de savanay ou Jay Ete Bléssé a son Coté par un balle quy ma Perce Le molet de La Jambe Droitte Comme ayant envie de devenir un de vos sujets Je vous Demanderés aussy sy La Residence que Jay fait dans ce Pais et une Partie De La Derniere Guerre, ne suffisent pas pour que Je sois Naturalise sy vous Le trouver apropos je vous Prie de me faire L’honneur de me Repondre et me Donner les Renseignements Necessaires a cett Effet ayant envie de travailler dans Le Commerce ayant demande Le fin de ressources quil me Reste en france, vous obligeres Celuy quy a L’honneur Detre tres Respectueusement
               
                  Raymond Jeune
               
            